Honorable A. L. Lowery,               Opinion   No.   O-2830
County Attorney
Nacogdoches,   Texas.                Rat   Status of transferee of tax lien under
                                           Article 7345a, Vernon’s   Civil Statutes.

Dear   Sir:

             In your letter of October 15, 1940, you direct our attentlon to
Article  7345a,, Vernon’s Civil Statutes, and in substance request our opinion
in response to the, following questions:

             (1)  When a transfer   of lie,n has been made under
       the statute by one taxing authority, and there are delin-
       quent taxes dre on the property to other taxing authorities,
       would any priorittes  exist as between the transferee  and:
       such other taxing units?

               (2) In the event the transferee  finds it necessary to
       foreclose,   must he comply with Article    7345b, Vernon’s Civil
       S~tatntes, in respsct to the lmpleadtng of or giving notice to
       ‘the various taxing units holding tax claims against the
        property?

              Said Article ‘7345s provides express authorLs.stion        for a non-
owner of real property,     at the request of the owner, to pay any taxes
due on such property and to thereby obtain a transfer of the tax Hen
securing   the payment of such taxes.      The statute is largely declaratory
of the rights of subrogation theretofore      extsting.    Texas Bank and T,rust
Co. vs. Bankers’ Life Co., 43 S.W. (2d) 631; McChesney vs. Johnson,
79 S.W. (2d) 658; Harrison vs. First Nat’1 Bark, 238 S.W. 209; 39 Tex. Jur.
779. Whether under equitable rules existing before the passage of this
statute a tax lien obtained by subrogation became infertor to tax liens still
held by taxing units is a question unnecessary for us te determine.              For,
under Section 3 of the Act in question, the transferee           becomes vested with
and holds such tax lien against such property “as fully and to all intents
Andypurposes as such (transferor)      state , county or subdlvislon theretofore
held,. the s,ame.*  Unquestionably we think this Section of the Statute was
and ls broad enough and sufficiently      specific   ‘to preserve    for the transferee
the status of equality existtng prior to the transfer.          This statute, enacted
ln 1933, preceded Article     7345b, by four years, and construction of these
statutes must be made with that fact in mind.

            The later Act requires a suing unit to implead          other taxing     “~,.
units which have tax claims against the involved property.           It nowhere
Honorable    A.   L.   Lowery,   page 2 (o-2830)


makes specific    mention of the transferee     of Article   7345a.   However,   in law,
the Legislature   in the passage of Article     7345b must be held to have had ln
mind the former Act, including the subrogation provisions           of Section 3. ,..Them
being no express repeal of that section, nor any necessary           conflict between
it and the later legislation,   we think it survives and will color the provisions
of Article   7345b, in that a transferee,   being in the shoes of his transferor
taxing unit, in suing to foreclose    his lien must comply with the requirements
of Section 2 of Article    7345b In regard to notifying or lmpleadlng various
interested  taring authorities.   In reaching this conclusion we are met with
Section 6 of Article   7345a prohibiting foreclosure       by a transferee   tax lien
holder within twelve months after he has acquired the lien by paying the
taxes.    We think this will prevent such a transferee        from instituting suit
within such period of time.      However, when he 1s impleaded, or given notice
to intervene in a suit filed by a taxing unit, we do not believe that said
Section 6, will deny him the right to set up his claim and participate           in the
proceeds of the foreclosure,     notwithstanding twelve months have not elapsed
since he paid the taxes and acquired the tax lien.          We take this view
considerin    the manifest purpose of Artic,le 7345b to require all tax
claimants 7their liens being on a parity) to be made parties,            Any other
conclusion on this potnt would reach an impossible result.            TO this extent
we believe there has been an implied repeal or modification            of said
Section 6 of Article   7345a.

               It is accordingly  our oplnion that your questions should be proper-
ly answered,     the first in the nagative and the second Ln the affirmative.

            We take this occasion to strongly urge against any such transferee
attempting to become a purchaser as trustee for other taxing units under the
provisions of Section 9, of Article 7345b. Land titles ought not to be subject-
ed to the serious  question as to whether such a function could be legally
delegated to a private person.

              We now refer to the form for transfer which you enclosed with
request for our comment.       We note that it is in the form of dlrectlon and
authorization  to the tax collector.  It might be well to let it contain also an
authorization  to the third person to pay the tares and receive   the receipt,
in view of the language of Section 2.

                                         Yours   very   truly,

                                         ATTORNEY       GENERAL    OF TEXAS



                                         By   /s/ Glenn R. Lewis
                                              Glenn     R. Lewis
GRL:eaw:cs                                    Assistant
                                                                        APPROVED
                           APPROVED      OCT 24, 1940                Opinion Committee’
                            /s/ Gerald   C. Mann                      -By BWB
                           ATTORNEY      GENERAL  OF TEXAS                  Chairman